DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1, 4-10 and 12 is withdrawn in view of the newly discovered reference(s) to Jackson WO 2015/031446 A1/ Son CN 101374768A.  Rejections based on the newly cited reference(s) follow.

Claim Objections
Claim 1 objected to because of the following informalities:  The change of  free from catalyst in claim 1 was not properly tracked.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 9  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jackson WO 2015/031446 A1.
With respect to 1, and 9, the Jackson WO 2015/031446 A1 reference discloses in the abstract, pages 5-9, figures 1-9 and the claims, an apparatus 140 capable of  chlorinated water treatment, comprising a tank 30 and a cap 16, arranged to receive a predetermined closed volume of chlorinated water to be treated, wherein the treatment apparatus comprises at least one light source 36 capable of exposing the predetermined closed volume in the container to an ultraviolet radiation of a wavelength within a range from 320 nm to 400 nm (page 8 lines 19-27), capable of breaking the chlorinated molecules only with the ultraviolet radiation, and wherein the treatment apparatus is free of photocatalyst.  
Top surface 16 of housing 12 defines a spiral depression, in which a tube 18 is disposed. In some examples, tube 18 is formed of a transparent material, such as a transparent polymer, glass, or plastic. In other examples, tube 18 may be opaque to at least some wavelengths of light.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
Water purification apparatus 10 also may include at least one UV reflective material 20 disposed within the spiral depression. The at least one UV reflective material 20 may be positioned below tube 18, between an outer surface of tube 18 and top surface 16 of housing 12. For example, the at least one UV reflective material 20 may be attached (e.g., adhered) to top surface 16 within the spiral depression.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim(s) 10 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Son CN 101374768A.
With respect to claim 10, the Son CN 101374768A reference discloses the treatment of a chlorinated water with 417 nm UV in the preferred embodiment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson as applied above further in view of Matlack U.S. Publication 2016/0251238 A1.
With respect to 4, the Jackson reference discloses wherein the tank is removable but does not disclose it is transparent to ultraviolet rays of a wavelength within one of a range from 320 nm to 400 nm and a range from 325 nm at 395 nm.  
However, the Matlack U.S. Publication 2016/0251238 A1 reference discloses in paragraphs such as 0047 the borosilicate glass is a known material choice for containers of fluids and UV sources.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Jackson reference and use borosilicate glass for the material, since the Matlack reference discloses it would be an obvious matter of design choice, and would yield the expected result of providing a suitable vessel.
With respect to claim 6, the Jackson reference discloses Top surface 16 of housing 12 defines a spiral depression, in which a tube 18 is disposed. In some examples, tube 18 is formed of a transparent material, such as a transparent polymer, glass, or plastic. In other examples, tube 18 may be opaque to at least some wavelengths of light but does not expressly disclose borosilicate glass.
However, the Matlack U.S. Publication 2016/0251238 A1 reference discloses in paragraphs such as 0047 the borosilicate glass is a known material choice for containers of fluids and UV sources.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Jackson reference and use borosilicate glass for the material, since the Matlack reference discloses it would be an obvious matter of design choice, and would yield the expected result of providing a suitable vessel.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson as applied above.
With respect to 5, the Jackson reference inherently discloses on page 1, the use of a UV led inherently having a light emitting head, however, the reference does not disclose the head to be in contact with the tank.
The reference does  disclose on page 6, the placement of UV sources 36 may be in many places, allowing on of ordinary skill in the art to recognize the place to yield the expected result of delivering UV light to areas they are placed. 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Jackson reference and use the UV source attached to the tank, since the Jackson reference discloses it would yield the expected result of delivering UV light to areas they are placed. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson as applied above further in view of Liao U.S. Publication 2016/0271280 A1.
With respect to claim 7, the Jackson reference does not disclose a plurality of strips arranged around the tank 4, each strip supporting several light sources arranged along the tank.
However, the Liao U.S. Publication 2016/0271280 A1 reference discloses in paragraphs such as 0052 that it is known to use UV led’s in strips in any number to vary or focus the UV optical power output.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Jackson reference and use UV led’s in strips, since the Liao reference discloses it would yield the added benefit of providing the ability to adjust or focus the optical power output.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson as applied above further in view of Lin U.S. Publication 2004/0134847 A1.
With respect to claim 8, the Jackson reference does not disclose elastic means arranged to push each of the plurality of strips against the tank.
However, the choice of fasteners is a design choice, all with the expected result of securing/mating the materials. The Lin U.S. Publication 2004/0134847 A1 reference discloses in paragraph 0091 the use of an elastic fastener for UV lamps.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Jackson reference and use elastic means arranged to push each of the plurality of strips against the tank, since the reference discloses it would yield the expected result of securing/mating the materials.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Son as applied above to claim 10, further in view of Takeguchi U.S. Patent 4,297,222.
With respect to claim 12, the Son reference does not expressly disclose wherein the step of exposing a predetermined volume to the ultraviolet radiation is carried out long enough to provide at least 5.5 Wh of light energy per liter of water to be treated.
However, the Takeguchi U.S. Patent 4,297,222 discloses in at least column 9 starting at line5 a dose greater than 5.5 Wh of light energy.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Son reference and the light energy greater than5.5 Wh, since the Takeguchi reference discloses it would yield the expected result of providing treated water.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson as applied above further in view of Kim CN 101374768 A.
With respect to claim 11, the Jackson reference does not disclose step of heating the predetermined volume of water to a temperature above 60 OC, simultaneously with the step of exposing the predetermined volume of chlorinated water to the ultraviolet radiation.
However, the Kim CN 101374768 A reference discloses in the English translation and figure 2 that heating and UV treatment simultaneously would increase the removal of organic material.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Jackson reference and use the simultaneous heating and UV treatment, since the Kim reference discloses it would yield the expected result of increased the removal of organic material.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
 The prior art does not suggest nor fairly disclose the treatment apparatus comprises ventilation means arranged to cause an air flow at the level of the light sources, and recirculation means arranged to operate the ventilation means in closed circuit or not, so as to respectively cause internal heating of the casing and of the predetermined volume of water or to cool the light sources.  
The prior art does not suggest nor fairly disclose the treatment apparatus comprises cooling means arranged to cool the light sources, and switching means arranged to switch off the cooling means so as to cause internal heating of the casing and of the predetermined volume of water.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774